Citation Nr: 0001600	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-08 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a 
myocardial infarction secondary to service-connected aortic 
insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for 
service connection for residuals of a myocardial infarction 
secondary to service-connected aortic insufficiency.  The 
veteran filed a timely appeal to this adverse determination.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing, said request was 
withdrawn pursuant to a June 1999 VA Form 21-4138, statement 
in support of claim, received by VA via facsimile 
transmission in June 1999.  See 38 C.F.R. §§ 19.75, 20.703, 
20.704 (1999).  The veteran's claim is now properly before 
the Board for appellate review.


FINDING OF FACT

The veteran has not presented competent evidence which 
indicates that his myocardial infarction was caused or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
myocardial infarction secondary to service-connected aortic 
insufficiency is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of ten 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran seeks service connection for "a Heart Condition 
secondary to my r[he]umatic fever that I am service connected 
for.  I did suffer a heart attack that I was told [] was due 
to the r[he]umatic fever."  In this regard, the Board 
observes that in October 1958, the RO granted the veteran's 
claim for service connection for a "heart condition," 
diagnosed as aortic insufficiency and rated as rheumatic 
heart disease.  In September 1997, he suffered a myocardial 
infarction (heart attack), which he asserts was caused by his 
service-connected cardiovascular disorder.  As it has not 
been shown, and the veteran is not contending, that the 
veteran's September 1997 myocardial infarction was incurred 
in or is otherwise related directly to service, the Board 
shall confine its analysis to the veteran's claim for service 
connection for residuals of a myocardial infarction on a 
secondary basis.

Evidence relevant to the veteran's claim includes a history 
and physical and a discharge summary, both dated in September 
1997, from Mercy Health Center, a private health care 
facility.  At that time, he presented to the emergency room 
with complaints of severe sharp central chest pain.  He 
reported that he had never experienced anything like that 
before, and the examiner noted that his past medical history 
was "benign."  His only risk factor for coronary disease 
was noted to be a 40-year history of smoking 1 to 2 packs of 
cigarettes per day.  Physical examination and 
electrocardiogram (EKG) testing revealed ischemic heart 
disease with an acute myocardial infarction with transmural 
ischemia seen on the EKG.  Follow-up EKG showed inferior 
lateral changes and sufficient quantity in V1 to V3.  

Subsequent diagnostic testing, including cardiac 
catheterization and angioplasty, revealed a bulky filling 
defect in the right coronary artery and an embolic phenomenon 
in the distal vessels.  Following treatment, the chest pain 
resolved, and the veteran was pain-free the following day.  
There was no recurrence of chest discomfort once relief was 
achieved.  The final discharge diagnosis was acute inferior 
and lateral myocardial infarction.

A few days later, the veteran was transferred from Mercy 
Health Center to a VA Medical Center (VAMC).  An October 1997 
VA discharge summary indicates that the veteran had no 
significant past medical history, and that his past medical 
history was "noncontributory" to his myocardial infarction.  
He suffered no more chest pain during his stay at the VAMC, 
and was discharged to home in stable condition following the 
use of medications and cardiac rehabilitation.

Following receipt of the veteran's claim for service 
connection for residuals of a myocardial infarction secondary 
to service-connected aortic insufficiency, the RO scheduled 
the veteran for a VA cardiovascular examination with a heart 
specialist.  The examiner was asked to offer an opinion as to 
whether the veteran's "recent myocardial infarction [is] 
related in any way to his service connected aortic 
insufficiency."

This examination was conducted in April 1998, at which time 
the veteran's history of a myocardial infarction in September 
1997 was recorded.  The veteran was reported to be stable and 
well-managed, with no recurrent angina or other problems.  
Examination revealed no evidence of congestive heart failure 
at present.  There was some shortness of breath on exertion, 
with no complications noted.  The examiner stated that he 
agreed with the diagnosis of aortic insufficiency, as 
previously documented.  The examiner diagnosed a recent heart 
attack, very well treated from September 27, 1997 to October 
1, 1997, currently stable.

In response to the RO's request for a medical opinion, the 
examiner noted that he had discussed the veteran's case with 
the veteran's treating cardiologist.  He then opined that 
"[the veteran's] condition of aortic insufficiency did not 
cause the veteran's heart attack and [is] not related to the 
current heart problems."

A review of the veteran's claims file thus, reveals no 
medical evidence that his myocardial infarction, incurred in 
September 1997, was in any way caused or aggravated by his 
service-connected aortic insufficiency.  On the contrary, the 
only evidence which addresses the issue of the etiology of 
the veteran's myocardial infarction is the April 1998 opinion 
by a VA physician, who opined that the veteran's aortic 
insufficiency did not cause his heart attack and, further, 
was not related to any current heart problems.  

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his myocardial infarction was related to his service-
connected aortic insufficiency.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his myocardial infarction.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his September 1997 
myocardial infarction was related to the aortic insufficiency 
incurred while in the military some 40 years earlier cannot 
be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for residuals of a myocardial infarction secondary 
to service-connected aortic insufficiency, and the claim must 
be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for residuals of a myocardial infarction secondary 
to service-connected aortic insufficiency.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of a myocardial infarction 
secondary to service-connected aortic insufficiency is 
denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

